Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 1 of 95




      Exhibit 31
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 2 of 95




                   HIGHLY CONFIDENTIAL                         P00909
       Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 3 of 95


From: Andressa Costa [mailto:andressaxu@gmail.com]
Sent: Monday, May 16, 2016 1:37 PM
To: <tom@jackfitzgeraldlaw.com> <tom@jackfitzgeraldlaw.com>
Subject: Re: Diodato/Getty/Corbis ‐ Engagement Letter




On Mon, May 16, 2016 at 3:48 PM, Tom Canova <tom@jackfitzgeraldlaw.com> wrote:




_______________


                                              2
                               HIGHLY CONFIDENTIAL                               P00910
      Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 4 of 95
Thomas A. Canova



The Law Office of Jack Fitzgerald, PC

Hillcrest Professional Building

3636 Fourth Avenue, Suite 202

San Diego, California 92103



(p) 619‐692‐3840

(f) 619‐362‐9555



www.jackfitzgeraldlaw.com



*Member, NY Bar; not admitted in CA




From: Andressa Costa [mailto:andressaxu@gmail.com]
Sent: Friday, May 06, 2016 7:25 AM
To: Elodie PASSELAIGUE <elodiepass@hotmail.com>
Cc: <tom@jackfitzgeraldlaw.com> <tom@jackfitzgeraldlaw.com>
Subject: Re: Dear Andressa this is Tom Canova, Dear Tom this is Andressa Costa




Hi Tom and Elodie,



I'm so sorry for delaying the response, I hope there's still time for me to join the case!



                                                 3
                                  HIGHLY CONFIDENTIAL                                        P00911
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 5 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 6 of 95
The Law Office of Jack Fitzgerald, PC

Hillcrest Professional Building

3636 Fourth Avenue, Suite 202

San Diego, California 92103



(p) 619-692-3840

(f) 619-362-9555



www.jackfitzgeraldlaw.com



*Member, NY Bar; not admitted in CA



 ----------------------------------------------




Dear Tom,

Please allow me to introduce to you the beautiful and soft spoken Andressa
Costa whose pictures were initially taken for editorial purposes in a magazine
and ended up for sale on Getty Images.

Andressa and I were able to speak for a few minutes this morning and she has
given me her ascent to have you contact her via the email address appointed in
contact.

Thank you always for agreeing to take on this case: your help is invaluable to
me.

Most sincerely,

Elodie.

Sent from my iPhone



                                                  5
                            HIGHLY CONFIDENTIAL                                  P00913
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 7 of 95




      Exhibit 32
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 8 of 95




                   HIGHLY CONFIDENTIAL                         P00928
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 9 of 95




                   HIGHLY CONFIDENTIAL                         P00929
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 10 of 95
Thanks and good luck with everything!

Best,
Mariel



Mariel Booth


On Aug 4, 2017, at 2:19 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com>
wrote:

         Dear Mariel,




                I haven’t been in touch for a while because my daughter
         became epileptic in May of 2015, and every time her condition
         heightens up everything else gets set aside. I hope all is well with
         you.



                 If you remember, the last time we spoke, I was starting a
         case against Getty Images and photographer Bill Diodato. The
         case progressed and became a class action lawsuit on behalf of a
         class of professional models because it appears that the
         photographs taken by Bill Diodato have been offered on Getty’s
         website (and Corbis’s website) under the name Adrianna Williams
         to be licensed by others. I know that




               Mariel, please

                                           3
                          HIGHLY CONFIDENTIAL                                   P00930
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 11 of 95



           Gratefully,



      Elodie.




                                  4
                         HIGHLY CONFIDENTIAL                    P00931
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 12 of 95




Exhibit 33
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 13 of 95




       Exhibit 34
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 14 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 15 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 16 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 17 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 18 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 19 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 20 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 21 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 22 of 95




       Exhibit 35
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 23 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 24 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 25 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 26 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 27 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 28 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 29 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 30 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 31 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 32 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 33 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 34 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 35 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 36 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 37 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 38 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 39 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 40 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 41 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 42 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 43 of 95




Exhibit 36
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 44 of 95




Exhibit 37
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 45 of 95




Exhibit 38
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 46 of 95




       Exhibit 39
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 47 of 95




                                                           GI-00001101
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 48 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 49 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 50 of 95
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 51 of 95




Exhibit 40
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 52 of 95




       Exhibit 41
     Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 53 of 95


From:             Scott Sholder
To:               Melanie Persinger; Marissa Lewis
Cc:               "Jack Fitzgerald"
Subject:          RE: Redacted version of P00030
Date:             Tuesday, August 28, 2018 2:35:33 PM
Attachments:      image002.png


Melanie,

Further to my e-mail below, we took the liberty of researching mediators and believe we have found
someone who would be excellent for this case: https://www.jamsadr.com/roberts/

I’m advised by Judge Roberts’ case manager that she has some availability next month as well as
October and November. Getty Images prefers to schedule mediation sooner rather than later and
our availability lines up with Judge Roberts’ on September 24-26. The judge’s hourly rate is $900
(total cost to be split between the parties).

Please advise if your client agrees to this mediator and these dates.

Thanks,
Scott


  Scott Sholder​
  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  ssholder@cdas.com


From: Scott Sholder
Sent: Wednesday, August 22, 2018 1:41 PM
To: Melanie Persinger <melanie@jackfitzgeraldlaw.com>; Marissa Lewis <MLewis@cdas.com>
Cc: 'Jack Fitzgerald' <jack@jackfitzgeraldlaw.com>
Subject: RE: Redacted version of P00030

Hi Melanie,

Thanks for the update. The two dates your client suggests are federal holidays so our offices will be
closed, and neither we nor our client will be available. We understand your client has work
commitments, but this is her case to prosecute, and we are giving her an opportunity to walk away
with a payment without having to sink any more time and money into litigation. Unless she is fully
committed to being present in person (we don’t think telephonic mediation will be productive) for as
long as it takes to get the case settled, or at least to put forth best efforts to do so, then we won’t be
able to mediate, and we will simply continue with the litigation.

With that said, Getty Images can be flexible on dates. We had suggested September 5 or 6 for your
convenience so you wouldn’t have to travel more than once given the September 7 conference, but
if you and your client would prefer to push the mediation to a mutually agreeable date further into
      Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 54 of 95


September or October, that’s fine, assuming you agree that your client will be present, and either
you and/or Jack will also be present (no offense to Trevor, but we need counsel who is fully familiar
with the case to participate). Let me know.

Thanks,
Scott



From: Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Sent: Tuesday, August 21, 2018 1:47 PM
To: Scott Sholder <ssholder@cdas.com>; Marissa Lewis <mlewis@cdas.com>
Cc: 'Jack Fitzgerald' <jack@jackfitzgeraldlaw.com>
Subject: RE: Redacted version of P00030

Hi Scott,

We’ve heard back from our client regarding possible dates for mediation and unfortunately, due to
her work schedule, we cannot do either September 5 or 6. However, she is available on September 3
and October 8 because those are holidays at her place of employment. Additionally, she could be
available prior to September 3 via telephone, so if you’d like to propose some dates between now
and September 2 that you are available, we can let you know if they work for us as well.

Regards,

______________
Melanie Persinger

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555

www.jackfitzgeraldlaw.com




From: Scott Sholder <SSholder@cdas.com>
Sent: Wednesday, August 15, 2018 7:06 AM
To: Melanie Persinger <melanie@jackfitzgeraldlaw.com>; Marissa Lewis <MLewis@cdas.com>
Cc: 'Jack Fitzgerald' <jack@jackfitzgeraldlaw.com>
Subject: RE: Redacted version of P00030
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 55 of 95


Hi Melanie,

No problem – we will take care of this.

I’d like to reiterate once more the proposal that in-house counsel from Getty Images suggested to
Ms. Passelaigue and Trevor on Monday, that we revisit the idea of mediation to try to get this case
resolved. In light of the upcoming discovery conference with the court on September 7, our thought
was, if you were amenable and available, to schedule a mediation for September 5 or 6, so that if the
case is not resolved through mediation, you wouldn’t have to travel again for the conference. Let us
know your thoughts, and if you want to pursue this course, we can coordinate on logistics and
picking a mediator.

Thanks,
Scott


                   Scott Sholder​
                   Partner
                   Cowan, DeBaets, Abrahams & Sheppard LLP
                   41 Madison Avenue, 38th fl., New York, NY 10010
                   tel: 212-974-7474 / fax: 212-974-8474
                   SSholder@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]



From: Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Sent: Tuesday, August 14, 2018 5:34 PM
To: Scott Sholder <SSholder@cdas.com>; Marissa Lewis <MLewis@cdas.com>
Cc: 'Jack Fitzgerald' <jack@jackfitzgeraldlaw.com>
Subject: Redacted version of P00030

Hi Scott,

As mentioned today during the deposition, plaintiff inadvertently produced a fully unredacted copy
of P00030, which contains plaintiff’s social security number. Attached is a new version of that page,
with plaintiff’s social security number redacted. Accordingly, we ask that defendants remove and
destroy all unredacted copies and replace them with the attached redacted version. Additionally,
pursuant to paragraph 4 of the Stipulated Protective Order, we ask that to the extent such
information may have been disclosed to anyone, defendants make all reasonable efforts to retrieve
the information promptly and to avoid any further such disclosure.

Thank you,

______________
Melanie Persinger
     Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 56 of 95



The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555

www.jackfitzgeraldlaw.com
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 57 of 95




       Exhibit 42
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 58 of 95


From:             Scott Sholder
To:               jack@jackfitzgeraldlaw.com; melanie@jackfitzgeraldlaw.com; "Trevor Flynn"
Cc:               Nancy Wolff; Marissa Lewis
Subject:          RE: Passelaigue v. Getty Images, et al. - FRCP 11
Date:             Thursday, September 13, 2018 7:57:32 AM
Attachments:      image002.png


Jack,

Our clients do not consent to an amendment of the complaint this deep into the case, especially in
light of your client’s deposition testimony. It is our belief, for the reasons stated in our motion, that
the case should be dismissed with prejudice. You are free to make a motion to amend, and we will
oppose.

We can be available October 25 for mediation, and we have already proposed a mediator we think
would be a good fit for this matter.
-Scott


  Scott Sholder​
  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  ssholder@cdas.com


From: jack@jackfitzgeraldlaw.com <jack@jackfitzgeraldlaw.com>
Sent: Wednesday, September 12, 2018 8:29 PM
To: Scott Sholder <ssholder@cdas.com>; melanie@jackfitzgeraldlaw.com; 'Trevor Flynn'
<trevor@jackfitzgeraldlaw.com>
Cc: Nancy Wolff <NWolff@cdas.com>; Marissa Lewis <mlewis@cdas.com>
Subject: RE: Passelaigue v. Getty Images, et al. - FRCP 11

Scott,

Although we disagree with the merits of your client’s Rule 11 motion, please confirm that your
client consents, pursuant to Fed. R. Civ. P. 15(a)(2), to our filing an amended Complaint to
address issues raised in your client’s motion.

Regarding mediation, we can offer October 25, November 6, and November 11 in New York
with Ms. Passelaigue and myself present. Shall each side suggest a few potential mediators?

Regards,
Jack

______________

Jack Fitzgerald
      Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 59 of 95



The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com


From: Scott Sholder [mailto:ssholder@cdas.com]
Sent: Thursday, September 06, 2018 3:29 PM
To: Jack Fitzgerald (jack@jackfitzgeraldlaw.com) <jack@jackfitzgeraldlaw.com>;
melanie@jackfitzgeraldlaw.com; 'Trevor Flynn' <trevor@jackfitzgeraldlaw.com>
Cc: Nancy Wolff <NWolff@cdas.com>; Marissa Lewis <mlewis@cdas.com>
Subject: Passelaigue v. Getty Images, et al. - FRCP 11
Importance: High

Counsel:

Please see the attached motion papers which are being served upon you pursuant to Federal Rule
11(c)(2). A hard copy set is being served by mail in accordance with Federal Rule 5.

While we are confident in the merits and the outcome of this motion, we reiterate that Getty Images
is still willing to engage in a pragmatic resolution of this case in light of the transaction costs involved
with further motion practice. For that reason alone, Getty Images is still willing to mediate, but such
mediation must be scheduled and concluded within the next 30 days, and as noted before, lead
attorneys and clients must be present in person. We sent you a mediator and schedule
recommendation on August 28, 2018, but received no response to our e-mail.

If your client is unwilling to cooperation in this regard, we will simply proceed with this motion and
the remainder of the case, and will suspend all settlement negotiations indefinitely.

Getty Images (US), Inc., Bill Diodato Photography, LLC, and Bill Diodato reserve all rights, remedies,
claims and defenses.

Very truly yours,

             Scott Sholder​
             Partner
             Cowan, DeBaets, Abrahams & Sheppard LLP
             41 Madison Avenue, 38th fl., New York, NY 10010
             tel: 212-974-7474 / fax: 212-974-8474
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 60 of 95


                   ssholder@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 61 of 95




       Exhibit 43
      Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 62 of 95   1
     I975pasC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    ELODIE PASSELAIGUE,

4                     Plaintiff,                   New York, N.Y.

5                v.                                16 Civ. 1362 (VSB)

6    GETTY IMAGES (US), INC., et
     al.,
7
                      Defendants.
8
     ------------------------------x
9
                                                   September 7, 2018
10                                                 4:05 p.m.

11   Before:

12                         HON. VERNON S. BRODERICK,

13                                                 District Judge

14

15
                                   APPEARANCES
16

17   THE LAW OFFICE OF JACK FITZGERALD, P.C.
          Attorneys for Plaintiff
18   BY:   MELANIE R. PERSINGER

19   COWAN DeBAETS ABRAHAMS & SHEPPARD, LLP
          Attorneys for Defendants
20   BY: SCOTT J. SHOLDER
     BY:   MARISSA B. LEWIS
21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 63 of 95    4
     I975pasC

1    need to consider whether we want to take more depositions.            It

2    wouldn't be many, though.

3              THE COURT:    Let me ask this with regard to, because

4    again, I will tell you from my inclination it is not to have

5    bifurcation and I would exercise my discretion in that regard,

6    but out of a matter of curiosity, what was the plaintiff's

7    testimony about this specific issue that you contend would

8    resolve the matter?

9              MR. SHOLDER:     The plaintiff had no recollection at all

10   of the signing of the model release.

11             THE COURT:    Okay.

12             MR. SHOLDER:     There are very detailed allegations in

13   the complaint and in the opposition to the motion to dismiss

14   concerning what happened, when it happened, and who was there,

15   and what was said to her.       And, when asked, under oath, she

16   claimed to have no recollection of what happened or when it

17   happened or who said what to her.

18             THE COURT:    Okay.

19             MR. SHOLDER:     And our witness statements contradict

20   that and support our client's version of what happened and we

21   believe that deposition testimony also would support that side

22   of the story.

23             THE COURT:    All right.

24             Again, while I understand that that is your position

25   that it would, it is not clear to me that there still wouldn't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 64 of 95   5
     I975pasC

1    be issues of fact when it would come down to summary judgment

2    and that that would preclude the granting of summary judgment

3    on that.    And, even with that, that necessarily this particular

4    defect in the plaintiff's claim would necessarily wipe out the

5    class allegations in light of, again, what I understand the

6    defects are.

7               So, in light of those two issues and my discretion in

8    the matter, I am going to deny the application motion to

9    bifurcate.    There is no need to -- I think there was a -- there

10   may have been reference in the letter for further briefing.           We

11   don't need to further brief it.       I think I understand the issue

12   and so I am denying the request for bifurcation.

13              So, let's move now to the requests, and first which I

14   guess is document 69 which is the letter from the defendant

15   relating to, first, request 10, 11 and 13, I believe, and as I

16   understand it this is a request where the plaintiff had

17   indicated that documents are work product or privilege or

18   something like that.

19              I think in connection with this, and I will hear from

20   the parties, but what my inclination is -- well, let me ask

21   this first.    Has a privilege log been produced?

22              MS. PERSINGER:    Yes, your Honor.

23              THE COURT:   Okay.   In connection with that privilege

24   log, how many documents are we talking about that are on that

25   privilege log?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 65 of 95




       Exhibit 44
     Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 66 of 95


From:             jack@jackfitzgeraldlaw.com
To:               "Scott Sholder"; "Melanie Persinger"; "Marissa Lewis"; "Nancy Wolff"
Subject:          RE: Passelaigue v. Getty Images et al. - Upcoming depositions
Date:             Thursday, August 2, 2018 11:32:03 AM
Attachments:      image002.png



Scott,

I am just back today from vacation, so apologies for the delay in my response.

First, congratulations on your being named one of Law360’s top attorneys under 40.

Second, thank you for trying to accommodate our request to schedule all the depositions in
September. For a variety of reasons, it looks like it will be better to just maintain the date we
have scheduled now for Ms. Passelaigue, i.e., August 13. We also pinged Mr. Bram and Ms.
Clybourn regarding their availability the day after. Unfortunately, Mr. Bram is not available
that day, and by the date you mentioned in September, he will be living outside the country. If
you’d like to suggest alternative dates for him, we will do our best to facilitate scheduling his
deposition. We have not yet heard from Ms. Clybourn, but will advise you when we do.

Finally, regarding your inquiry whether our non-party clients will be responding to Rule 33 and
34 document requests and interrogatories – no. If you serve document subpoenas on them
(the previous ones having been withdrawn), which we are authorized to accept, they will
respond under the Federal Rules (i.e., Rule 45).

Give me a call if you’d like to discuss scheduling any further

Regards,
Jack




______________

Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
     Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 67 of 95


(c) 650-440-3170

www.jackfitzgeraldlaw.com


From: Scott Sholder [mailto:SSholder@cdas.com]
Sent: Wednesday, August 01, 2018 6:48 PM
To: jack@jackfitzgeraldlaw.com; 'Melanie Persinger' <melanie@jackfitzgeraldlaw.com>; Marissa
Lewis <MLewis@cdas.com>; Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images et al. - Upcoming depositions

Apologies for the confusion, but I just realized that Sept 10-11 is Rosh Hashanah and Sept. 19 is Yom
Kippur, so both Marissa and I will be unavailable on those days. I’m circling back with our client
again and will get back to you shortly. We’ll get this nailed down eventually…

-Scott


  Scott Sholder​
  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  SSholder@cdas.com


From: Scott Sholder
Sent: Tuesday, July 31, 2018 11:13 AM
To: jack@jackfitzgeraldlaw.com; 'Melanie Persinger' <melanie@jackfitzgeraldlaw.com>; Marissa
Lewis <MLewis@cdas.com>; Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images et al. - Upcoming depositions

Jack and Melanie,

We’ve spoken to our clients, and based on witness availability, the following schedule would work
for us in September:

-Sept. 10:   Passelaigue deposition
-Sept. 11:   Phil Bram/Brittany Clybourn depositions (half day each)
-Sept. 12:   Andressa Costa deposition (full day)
-Sept. 14:   Diodoato 30(b)(6) deposition (Bill Diodato)
-Sept. 19:   Getty Images 30(b)(6) deposition (in Seattle)

Please let me know if you have heard from Ms. Costa yet. Also, we will need documents and
interrogatory answers from your clients sufficiently in advance of the depositions; please provide
these materials on or before August 10.

Thanks,
Scott
     Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 68 of 95



From: jack@jackfitzgeraldlaw.com <jack@jackfitzgeraldlaw.com>
Sent: Wednesday, July 18, 2018 3:45 PM
To: Scott Sholder <SSholder@cdas.com>; 'Melanie Persinger' <melanie@jackfitzgeraldlaw.com>;
Marissa Lewis <MLewis@cdas.com>; Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images et al. - Upcoming depositions

OK, Scott. We have reached out but not heard from her yet. We will let you know if we do.

______________

Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com


From: Scott Sholder [mailto:SSholder@cdas.com]
Sent: Wednesday, July 18, 2018 12:39 PM
To: jack@jackfitzgeraldlaw.com; 'Melanie Persinger' <melanie@jackfitzgeraldlaw.com>; Marissa
Lewis <MLewis@cdas.com>; Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images et al. - Upcoming depositions

I will respond to your e-mail in due course but note that we are not, in fact, withdrawing our
subpoena to Ms. Costa given that you have not indicated authorization to accept service on her
behalf and/or have not heard from her in that regard. We still plan to serve her personally.


  Scott Sholder​
  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  SSholder@cdas.com


From: jack@jackfitzgeraldlaw.com <jack@jackfitzgeraldlaw.com>
Sent: Wednesday, July 18, 2018 3:37 PM
To: Scott Sholder <SSholder@cdas.com>; 'Melanie Persinger' <melanie@jackfitzgeraldlaw.com>;
Marissa Lewis <MLewis@cdas.com>; Nancy Wolff <NWolff@cdas.com>
       Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 69 of 95


Subject: RE: Passelaigue v. Getty Images et al. - Upcoming depositions

Scott –

I’m surprised at the tone of your email. We have been nothing but cooperative, and your
email mischaracterizes much of the record. For example, it is true that you noticed
depositions in May 2017, but so did we, and then the parties agreed to table them both ways.
Your agreement not to take her deposition then hardly supports your allegation that we
delayed or obstructed.

Moreover, your use of words like “conveniently,” suggesting suspicion of, or perhaps even
accusing my client of wrongdoing, is inappropriate. Deposition dates are always a compromise
between the parties, and we are working on providing you a date, not only for Ms.
Passelaigue, but also for the third parties you have subpoenaed whom we represent. That Ms.
Passelaigue had plans to be in France on August 6—a date you did not clear before serving
your deposition notice—is neither surprising nor nefarious.

We have been working on getting dates for Ms. Passelaigue for you as near to August 6 as
possible. I wish my client were more responsive than she is and that I could have provided
those dates already. But I’ve forwarded your below email to her and emphasized, again, the
importance of her providing us dates for you ASAP.

Given your email, we understand that your subpoenas directed to Mr. Bram, Ms. Clybourn,
and Ms. Costa are now withdrawn. If you choose to re-notice them, we are authorized to
accept new subpoenas on behalf of Mr. Bram and Ms. Clybourn. Let us know if we are
mistaken.

----

While drafting this email, we received an email from Ms. Passelaigue saying that she is
available for deposition on August 11. Would you like us to inquire with Mr. Bram and Ms.
Clybourn about their availability for depositions after August 11, i.e., the week of August 13-
17?

----

Regarding defendants, please identify Getty’s 30(b)(6) witness you mention, and provide dates
for his availability before August 20. Likewise, please provide dates for a 30(b)(6) for Diodato
before August 20.

Regards,
       Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 70 of 95


Jack



______________

Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com


From: Scott Sholder [mailto:SSholder@cdas.com]
Sent: Wednesday, July 18, 2018 11:44 AM
To: Melanie Persinger <melanie@jackfitzgeraldlaw.com>; Marissa Lewis <MLewis@cdas.com>;
Nancy Wolff <NWolff@cdas.com>
Cc: 'Jack Fitzgerald' <jack@jackfitzgeraldlaw.com>
Subject: RE: Passelaigue v. Getty Images et al. - Upcoming depositions

Melanie,

We have been attempting to schedule Ms. Passelaigue’s deposition for more than a year now, and
have given her several opportunities to testify. Specifically, we first noticed her deposition on May
23, 2017, seeking to depose her on June 29, 2017, and were only told in mid-June by Mr. Canova
that she was unwilling and/or unable to be deposed on weekdays, including the noticed date.
Second, on June 13, 2018, we noticed her deposition for June 27, 2018, and were told that you and
Jack were not available and that your client had been non-responsive as to her availability. At that
time Jack indicated that he would try to provide alternative dates for the deposition post-July 2, but
such dates were not, in fact, provided. Now, conveniently, after our third notice of deposition dated
July 2, 2018, your client will be in France on the noticed date of August 6, even though we gave her
five weeks’ notice and made it clear that she was to be present on this date (see my July 2, 2018 e-
mail). We are in the unfortunate position of having to assume that her absence from the country on
that date was no coincidence.

Further, we will not take depositions of the other witnesses before the named plaintiff in this action.
As I’m sure you can appreciate, your clients have every incentive to synchronize their stories, and to
give ancillary witnesses the opportunity to report back to the central figure in this case prior to her
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 71 of 95


own deposition would be completely inappropriate and extremely unfair to our clients.

So your client can either rearrange her travel schedule to be present on August 6, or we will make a
record of her absence from her own deposition and seek recourse from the court accordingly,
including under FRCP 30(g) and 37(d). Of course, if she’d like dismiss this case with prejudice
voluntarily, she can spend as much time overseas as she wishes. This is her case to prosecute and if
she is not interested in doing so, she should stop wasting all of our time and our clients’ money.

As to the Getty Images 30(b)(6) witness, he is located in Seattle, so you will have to travel there to
depose him. I am waiting to hear back regarding his availability, but it would not be the week of the
other depositions (if they go forward) given that I will also have to travel to Seattle.

Finally, please advise as to the status of your clients’ document collections and answers to
interrogatories and whether responses and materials will be provided in the time requested.

-Scott




                   Scott Sholder​
                   Partner
                   Cowan, DeBaets, Abrahams & Sheppard LLP
                   41 Madison Avenue, 38th fl., New York, NY 10010
                   tel: 212-974-7474 / fax: 212-974-8474
                   SSholder@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]



From: Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Sent: Tuesday, July 17, 2018 1:59 PM
To: Scott Sholder <SSholder@cdas.com>; Marissa Lewis <MLewis@cdas.com>; Nancy Wolff
<NWolff@cdas.com>
Cc: 'Jack Fitzgerald' <jack@jackfitzgeraldlaw.com>
Subject: Passelaigue v. Getty Images et al. - Upcoming depositions

Hi Scott,

I have heard back from Brittany Clybourn and she has authorized us to accept service of the
subpoena on her behalf. However, she will not be available until 2:00 p.m. on August 8, 2018. Would
it be possible to push her deposition from 9:30 a.m. to 2 p.m.?

I have heard back from Phil Bram, and he will be able to attend his deposition as noticed, on August
7 at 2:00 p.m.

I have thus far not been able to get in touch with Andressa Costa, but will let you know if that
     Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 72 of 95


changes.

Unfortunately, Elodie will be in France on the date of her noticed deposition, August 6, 2018. I am
waiting to hear back from her regarding a date around that time when she will be back in the
country.

Lastly, can you please provide us with availability for 30(b)(6) depositions of Getty Images and Bill
Diodaoto as close to August 7 and 8 as possible?

Regards,

______________
Melanie Persinger

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555

www.jackfitzgeraldlaw.com
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 73 of 95




       Exhibit 45
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 74 of 95


From:                     Scott Sholder
To:                       jack@jackfitzgeraldlaw.com
Cc:                       trevor@jackfitzgeraldlaw.com; melanie@jackfitzgeraldlaw.com; val@jackfitzgeraldlaw.com; Marissa Lewis; Nancy
                          Wolff
Subject:                  RE: Defendant Depositions
Date:                     Thursday, September 13, 2018 7:38:15 PM
Attachments:              image833001.png


Jack,

The Getty Images 30(b)(6) witness is no longer available this month. We had offered some specific
dates and this particular VP had cleared his schedule, but we took the date off his calendar this week
because we had not heard back from you in quite some time. We’ll come up with alternative dates
but they will not be until at least next month.

As for Diodato, the document collection and production will take time. We are working to come up
with a plan for how to tackle this project without causing our client close up shop and will produce
documents as soon as we’ve figured out how to most efficiently and completely collect and review
them. I can’t currently give you a timeframe other than to say it will likely take a few weeks given
the burdens involved. I’ll pose the same question to you, though: when do you expect to produce
the documents that your client owes per the discovery conference and based on the document
requests made during the deposition?

Regarding mediation, we’ve previously proposed dates but received no response. It should not take
months to get a mediation on the calendar and my client is not willing to continue to kick the can
down the road, while incurring additional defense costs, just because your client continually fails to
respond to attempts to move the case along and/or get this case to resolution. As I told Melanie, I
can empathize when it comes to unresponsive clients, but my client shouldn’t have to suffer as a
result of the plaintiff’s seeming disinterest in her own case.

Accordingly, I have been instructed by my client to file the Rule 11 motion no later than October 8,
and that my client is willing to mediate only if the mediation occurs prior to that date; October 25 is
no longer an option. Otherwise, I have been instructed to file the motion and cease all attempts to
resolve the case until we have a ruling. My client remains willing to mediate and believes the case
can and should be resolved without further litigation, but time is of the essence. We look forward to
your response.

Regards,
Scott


                   Scott Sholder​
                   Partner
                   Cowan, DeBaets, Abrahams & Sheppard LLP
                   41 Madison Avenue, 38th fl., New York, NY 10010
                   tel: 212-974-7474 / fax: 212-974-8474
                   ssholder@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 75 of 95

privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]



From: jack@jackfitzgeraldlaw.com <jack@jackfitzgeraldlaw.com>
Sent: Thursday, September 13, 2018 2:00 PM
To: Scott Sholder <SSholder@cdas.com>
Cc: trevor@jackfitzgeraldlaw.com; melanie@jackfitzgeraldlaw.com; val@jackfitzgeraldlaw.com
Subject: Defendant Depositions

Hi, Scott –

We would like to take defendants’ depositions shortly. When do you expect Mr. Diadato to
complete the production ordered by the Court?

In the meanwhile, please provide dates this month for Getty’s 30(b)(6) deposition in Seattle.

Thanks,
Jack

______________

Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 76 of 95




       Exhibit 46
                    Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 77 of 95
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                          Southern District of New York

                        Elodie Passelaigue                                      )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.      1:16-cv-01362-VSB
                  Getty Images (US), Inc. et al.                                )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                         Max Miller

                                                        (Name of person to whom this subpoena is directed)

      ✔Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      u
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: 747 Third Avenue – 10th Floor                                                  Date and Time:
            New York, NY 10017                                                                            09/24/2018 9:00 am

           The deposition will be recorded by this method:                    Stenographic & videotape

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        09/13/2018
                                    CLERK OF COURT
                                                                                          OR
                                                                                                               /s/ Jack Fitzgerald
                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Elodie Passelaigue
                                                                         , who issues or requests this subpoena, are:
Jack Fitzgerald; 3636 Fourth Ave. Ste 202, San Diego, CA, 92103; jack@jackfitzgeraldlaw.com; (619) 692-3840

                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 78 of 95
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:16-cv-01362-VSB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                   Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 79 of 95

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 80 of 95




       Exhibit 47
                    Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 81 of 95
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                          Southern District of New York

                        Elodie Passelaigue                                      )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.      1:16-cv-01362-VSB
                  Getty Images (US), Inc. et al.                                )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                         Linda Hilfiker

                                                        (Name of person to whom this subpoena is directed)

      ✔Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      u
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: 747 Third Avenue – 10th Floor                                                  Date and Time:
            New York, NY 10017                                                                            09/25/2018 9:00 am

           The deposition will be recorded by this method:                     Stenographic & videotape

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        09/13/2018
                                    CLERK OF COURT
                                                                                              OR
                                                                                                               /s/ Jack Fitzgerald
                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Elodie Passelaigue
                                                                         , who issues or requests this subpoena, are:
Jack Fitzgerald; 3636 Fourth Ave. Ste 202, San Diego, CA, 92103; jack@jackfitzgeraldlaw.com; (619) 692-3840

                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 82 of 95
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:16-cv-01362-VSB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                   Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 83 of 95

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 84 of 95




       Exhibit 48
                    Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 85 of 95
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                          Southern District of New York

                        Elodie Passelaigue                                      )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.      1:16-cv-01362-VSB
                  Getty Images (US), Inc. et al.                                )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                Lauren Benward Krause

                                                        (Name of person to whom this subpoena is directed)

      ✔Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      u
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: Regus                                                                          Date and Time:
            3558 Round Barn Blvd, Suite 200                                                               10/01/2018 9:00 am
            Santa Rosa, California, 95403

           The deposition will be recorded by this method:                    Stenographic & videotape

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        09/13/2018
                                    CLERK OF COURT
                                                                                          OR
                                                                                                               /s/ Jack Fitzgerald
                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Elodie Passelaigue
                                                                         , who issues or requests this subpoena, are:
Jack Fitzgerald; 3636 Fourth Ave. Ste 202, San Diego, CA, 92103; jack@jackfitzgeraldlaw.com; (619) 692-3840

                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 86 of 95
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:16-cv-01362-VSB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                   Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 87 of 95

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 88 of 95




       Exhibit 49
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 89 of 95


From:             Scott Sholder
To:               jack@jackfitzgeraldlaw.com; Marissa Lewis; melanie@jackfitzgeraldlaw.com
Cc:               trevor@jackfitzgeraldlaw.com; Nancy Wolff
Subject:          RE: Passelaigue v. Getty Images (US), Inc., et al.
Date:             Thursday, September 20, 2018 2:04:48 PM
Attachments:      image002.png


Jack,

I disagree that it was proper for you to serve a party you knew was represented by counsel.
Regardless of what the FRCP says, you knew she was our client, so to serve her with a subpoena,
especially with a week’s notice and not notify us is, at the very least, discourteous particularly in
light of our last conversation, in which you never mentioned third-party depositions. To avoid
another of these situations, I will accept service of Mr. Miller’s subpoena.

I will determine alternative dates for Ms. Hilfiker. I have no idea about Ms. Benward’s availability,
and, again, you did not provide enough notice, particularly given that we would have to fly to
California to defend her. Regardless, I am not available to travel that week. To my knowledge Mr.
Miller is traveling much of the next month, so I will have to find out when he is available. I spoke
with Bill Diodato today and he is available to be deposed on October 24, and both he and Getty
Images will agree to a mediation on October 25 assuming we can secure a mediator for that date. I
haven’t yet had a chance to review the credentials of your proposed mediator. I will do that today
and perhaps we can connect to discuss tomorrow.

We will hold off until after October 25 to file the Rule 11 motion assuming all other litigation activity
other than Bill’s deposition is suspended until after mediation. If you insist on taking 4 depositions
prior to October 25 (and I can’t guarantee witness availability), there will be no money left for Getty
Images to pay any settlement if it comes to that. The only way it makes sense for Getty Images to
pay your client anything to settle a case we think has no merit is to stop the bleeding of legal fees
until we can see whether there is a settlement to be had. If you’d rather pursue depositions, we can
forego mediation entirely. At this point, it’s up to you; let me know how you’d like to proceed.

-Scott


  Scott Sholder​
  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  ssholder@cdas.com


From: jack@jackfitzgeraldlaw.com <jack@jackfitzgeraldlaw.com>
Sent: Thursday, September 20, 2018 3:32 PM
To: Scott Sholder <ssholder@cdas.com>; Marissa Lewis <mlewis@cdas.com>;
melanie@jackfitzgeraldlaw.com
Cc: trevor@jackfitzgeraldlaw.com; Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al.
     Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 90 of 95


Scott –

Sorry, I was out of the office yesterday.

We served a deposition subpoena on Ms. Hilfiker—and prepared deposition subpoenas for
Mr. Miller and Ms. Benward—in part based on your Rule 11 papers. To the extent you mean
to suggest below that our doing so was in any way improper, that is wrong. Rule 45 does not
require notice of deposition subpoenas (only subpoenas calling for documents), and serving a
subpoena is not “direct contact” with your client—is it service of process. I checked, and Ms.
Benward was served yesterday, with notice for her deposition on October 1. A copy is
attached. If you are authorized and would prefer to accept the subpoena directed to Mr.
Miller, we will pull back the personal service, which has not yet been effected, and serve him
through you.

Your email below suggests your client may no longer intend to file its Rule 11 motion on
October 8, and to mediate on October 25 first, as we discussed last week. If that is the case,
we can obviously proceed with the depositions we need to take in more deliberate fashion.
For now, we will take Ms. Hilfiker’s deposition off calendar for September 25, but please do
provide us dates in September or October that she is available.

Thanks,
Jack

______________

Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com


From: Scott Sholder [mailto:ssholder@cdas.com]
Sent: Wednesday, September 19, 2018 7:51 AM
To: Marissa Lewis <mlewis@cdas.com>; jack@jackfitzgeraldlaw.com;
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 91 of 95


melanie@jackfitzgeraldlaw.com
Cc: trevor@jackfitzgeraldlaw.com; Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al.

Jack,

We were just informed that you served a deposition subpoena on Linda Hilfiker dated September 13
seeking to depose her on September 25, which she just received today. As you know, we represent
Linda in her capacity as a witness in this case and have for quite some time. We were not given
notice of the subpoena nor were we sent a copy, and when we spoke by phone on September 14,
you never mentioned your intention to serve the subpoena or to depose Linda. Please refrain from
direct contact with our clients (which also include Max Miller and Lauren Benward) and keep us
apprised of your intentions and attempts to take depositions. We will speak with Linda concerning
this matter, but in any event, for the reasons stated above, and because she was only given 6 days’
notice, no deposition will take place next Tuesday.

Further to Marissa’s e-mail below, I am attempting to confirm whether Bill will be available prior to
your proposed mediation date of 10/25; I am speaking with him tomorrow and should have more
information then. The Getty Images 30(b)(6) witness will not be available prior to 10/25.

I am out of the office today for Yom Kippur but will be back tomorrow should you need to discuss
any of these issues further.

Regards,
Scott


  Scott Sholder​
  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  ssholder@cdas.com


From: Marissa Lewis
Sent: Tuesday, September 18, 2018 7:07 PM
To: jack@jackfitzgeraldlaw.com; melanie@jackfitzgeraldlaw.com
Cc: trevor@jackfitzgeraldlaw.com; Nancy Wolff <NWolff@cdas.com>; Scott Sholder
<SSholder@cdas.com>
Subject: Passelaigue v. Getty Images (US), Inc., et al.

Dear Jack and Melanie,

Please find attached the following documents:
      A letter regarding Plaintiff’s privilege log and various other discovery deficiencies;
      Defendants’ Second Set of Interrogatories to Plaintiff;
      Notice of Issuance of Subpoena to Spiegel Brands, Inc.; and
      Notice of Issuance of Subpoena to Newport News, Inc.
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 92 of 95



We are still working on scheduling deposition and mediation dates and will get back to you as soon
as possible.

Regards,
Marissa

                   Marissa Lewis​
                   Associate
                   Cowan, DeBaets, Abrahams & Sheppard LLP
                   41 Madison Avenue, 38th fl., New York, NY 10010
                   tel: 212-974-7474 / fax: 212-974-8474
                   mlewis@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]
Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 93 of 95




       Exhibit 50
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 94 of 95


From:                     Scott Sholder
To:                       Jack Fitzgerald (jack@jackfitzgeraldlaw.com); melanie@jackfitzgeraldlaw.com
Cc:                       Nancy Wolff; Marissa Lewis; val@jackfitzgeraldlaw.com; trevor@jackfitzgeraldlaw.com
Subject:                  Passelaigue - Motion to Amend Complaint / Rule 11
Date:                     Friday, October 19, 2018 1:31:35 PM
Attachments:              image581001.png
                          RE Passelaigue v. Getty Images (US) Inc. et al. (43.0 KB).msg
                          RE Passelaigue v. Getty Images (US) Inc. et al. (599 KB).msg
Importance:               High


Jack and Melanie,

We very clearly agreed to suspend litigation activities until after Bill’s deposition and the mediation,
yet you filed a letter motion to amend the complaint last night. Indeed, I was also very clear when I
said that we would agree to not file our sanctions motion until after the mediation on the condition
that all other litigation activity was suspended. See attached. You indicated that you understood
the desire to minimize litigation until after 10/25. See attached. We were made to believe that the
parties would focus on mediation and revisit all other issues later. You unilaterally decided
otherwise.   

I now have no choice but to file my Rule 11 motion, as instructed by my clients. You took advantage
of our trust and good will and willingness to try to resolve this matter and failed to keep your end of
the bargain. Nothing was preventing you from clicking submit immediately after the mediation (in
less than a week) if no settlement was reached rather than forcing us to incur even more time and
expense responding to your motion while a major party deposition and full-day mediation are on the
immediate horizon (and with pre-mediation statements due the same day you filed your motion).
Unfortunately this conduct only serves to reinforce our belief that sanctions are warranted here.

Further, please note that as far as we are concerned, the outcome of your motion to amend will not
impact your entitlements concerning Bill Diodato’s deposition. We’d ask that you stipulate that you
will not seek to depose him again based on what transpires with respect to your motion to amend.
If you are not willing to do that, you may want to reconsider the timing of his deposition. Assuming
we are proceeding on Wednesday, we are amenable to having the deposition at our offices.
  
Finally, you filed a letter motion pursuant to an outdated set of Judge Broderick’s rules; no pre-
motion letter was required under his updated practices currently on his page on the court’s
website. It is now not clear how long we have to respond to the motion so I would suggest mutually
agreeing on 21 days and notifying the court by joint letter. Please advise if you are in agreement.

-Scott

                   Scott Sholder    ​




                   Partner
                   Cowan, DeBaets, Abrahams & Sheppard LLP
                   41 Madison Avenue, 38th fl., New York, NY 10010
                   tel: 212-974-7474 / fax: 212-974-8474
                   ssholder@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
        Case 1:16-cv-01362-VSB Document 104-3 Filed 11/14/18 Page 95 of 95

disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]
